              Case 2:19-cv-01402-RSM Document 59 Filed 08/03/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
     PENNY QUINTEROS filing as TWOCENTS
10   (a pseudonym),                                    CASE NO. 19-cv-01402 RSM

11                                Plaintiff,           ORDER GRANTING STIPULATED
                                                       MOTION EXTENDING TIME FOR
12                 v.                                  DEFENDANTS INNOGAMES, HENDRIK
                                                       KLINDWORTH, MICHAEL ZILLMER,
13   INNOGAMES, HENDRIK KLINDWORTH,
                                                       AND RICHARD STEPHENSON TO
     MICHAEL ZILLMER, JULIE (Jill) BLAN,
14                                                     RESPOND TO PLAINTIFF’S FIRST
     RICHARD STEPHENSON,
                                                       AMENDED COMPLAINT
15                                Defendants.
16                                              ORDER
17          Based on the Stipulation of the Plaintiff and Defendants InnoGames, Hendrik Klindworth,
18   Michael Zillmer, and Richard Stephenson, IT IS HEREBY ORDERED that the deadline for
19   Defendants Innogames, Hendrik Klindworth, Michael Zillmer, and Richard Stephenson to answer
20   or otherwise respond to Plaintiff’s First Amended Complaint is September 14, 2020.
21          DATED this 3rd day of August, 2020.
22

23

24

25
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
26

     ORDER RE STIPULATED MOTION EXTENDING TIME TO                     SUMMIT LAW GROUP, PLLC
     RESPOND TO PLAINTIFF’S COMPLAINT - 1                               315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 19-cv-01402 RSM                                            SEATTLE, WASHINGTON 98104-2682
                                                                              Telephone: (206) 676-7000
                                                                                 Fax: (206) 676-7001
                Case 2:19-cv-01402-RSM Document 59 Filed 08/03/20 Page 2 of 2




 1

 2
        Presented by:
 3
        SUMMIT LAW GROUP, PLLC
 4

 5
        By ___________________________
 6      Diana Siri Breaux, WSBA #46112
        315 Fifth Avenue S, Suite 1000
 7      Seattle, WA 98104
        dianab@summitlaw.com
 8
        Attorneys for Defendants InnoGames,
 9      Richard Stephenson, Michael Zillmer,
        and Hendrik Klindworth
10
     4836-6173-1782, v. 1
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER RE STIPULATED MOTION EXTENDING TIME TO            SUMMIT LAW GROUP, PLLC
     RESPOND TO PLAINTIFF’S COMPLAINT - 2                     315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 19-cv-01402 RSM                                  SEATTLE, WASHINGTON 98104-2682
                                                                    Telephone: (206) 676-7000
                                                                       Fax: (206) 676-7001
